 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10       JESSICA ELIZABETH BECKER,                             No. 1:19-cv-00893-AWI-GSA
11                          Plaintiff,
12             v.                                              FINDINGS AND RECOMMENDATION
                                                               TO DENY PLAINTIFF’S REQUEST TO
13       ANDREW SAUL,1 Commissioner of                         PROCEED WITHOUT PREPAYMENT OF
         Social Security,                                      FEES
14

15                          Defendant.
16

17
             Plaintiff Jessica Elizabeth Becker, by her attorney Jonathon Pena, has lodged a complaint
18
     alleging that Defendant Commissioner of the Social Security Administration erred in denying her
19
     applications for disability insurance benefits pursuant to Title II, and supplemental security
20
     income pursuant to Title XVI of the Social Security Act. Plaintiff moves to proceed without
21
     prepayment of filing fees under 28 U.S.C. § 1915. Because Plaintiff’s household has resources in
22
     excess of the federal poverty level, and income in excess of expenditures, the undersigned
23
     recommends that the Court deny Plaintiff’s motion to proceed without prepayment of fees.
24
             Plaintiff lives in a household of five persons, including Plaintiff, her husband and three
25
     dependent children2 from Plaintiff’s prior relationship. For 2019, the federal poverty level in
26
     1
       Commissioner of Social Security Andrew Saul is substituted as Defendant pursuant to Fed. R. Civ. P. 25(d). See
27   also Section 205(g) of the Social Security Act, 42 USC 405(g) (action survives regardless of any change in the
     person occupying the office of Commissioner of Social Security).
28   2
       Plaintiff reports that she provides 100 per cent of the children’s support. Doc. 2.
                                                               1
 1   California is $30,170.00 for a five-person household. www.aspe.hhs.gov/2019-poverty-

 2   guidelines (accessed July 1, 2019). Plaintiff’s husband earns $2800 monthly ($33,600 annually)

 3   placing the household above the federal poverty line. Doc. 2.

 4          In addition, the household receives $890.00 unspecified cash aid and $540.00 food stamps

 5   monthly. Doc. 2. Thus, total monthly household resources total $4230.00. Monthly expenses

 6   total $3615.00 ($1825.00, rent; $300.00, utilities; $240.00, telephones; $250.00 household

 7   supplies; $700.00, car payment; and $300.00, gas). Doc. 2. The excess of income over expenses

 8   is $615.00 monthly ($4230 – $3615 = $615.00).

 9          Plaintiff also reports household assets of $200.00 in cash, checking or savings, and a 2016

10   Ford Expedition automobile valued at $71,000.00. Doc. 2.

11          Accordingly, the undersigned recommends that the Court deny Plaintiff’s motion to

12   proceed without prepayment of fees under 28 U.S.C. § 1915.

13          These Findings and Recommendations are submitted to the district judge assigned to this

14   action, pursuant to 28 U.S.C. § 636(b)(1)(B). Within fourteen (14) days of service of this

15   recommendation, Plaintiff may file written objections to these findings and recommendations

16   with the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

17   and Recommendations.” The district judge will review the magistrate judge’s Findings and

18   Recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). Plaintiff is advised that failure to file

19   objections within the specified time may waive the right to appeal the district judge’s order.

20   Wilkerson v. Wheeler, 772 F. 3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F. 2d
21   1391, 1394 (9th Cir. 1991); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991)).

22
     IT IS SO ORDERED.
23

24      Dated:     July 3, 2019                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       2
